JACKSON, J.,
(concurring.) While this is a close ease, I am of the opinion that- the tacts do not disclose such a clear case of negligence on the part of the plaintiff as to warrant the court in taking the question of negligence from the jury, or in holding as matter of law that the plaintiff could not or should not recover for the injury sustained. His injury was not an unavoidable accident. It was clearly the result of negligence; but, under the facts and circumstances of the case, the trial judge could not properly say, as matter of law, that the negligence which caused the *286injury rested with plaintiff solely or chieñy, orto such an extent as to defeat his right of recovery. The roadway on which he was driving was known to and its use sanctioned by the defendants, and to cross that roadway at such a rate of speed as 10 or 12 miles an hour without giving any signal or warning of the approaching train, was not the exercise of reasonable and proper care on the part of defendant’s employes in charge of such train. Whether this failure to exercise proper care in crossing this roadway, or the plaintiff’s want of proper caution in crossing the track, caused the injury, was, under the facts of the case, a question of fact to be determined by the jury. I concur with the learned district judge in the opinion that the question of negligence was properly left to the jury, and in the conclusion reached by him that there should be no new trial in this ease.